Response to Arguments/Remarks
1.	Applicant's remarks/arguments, see pages 8, filed 05/16/2022, with respect to Status of the Claims have been acknowledged.  Examiner notes that applicant proposes amendments to claims 11 and 41.   Examiner notes that applicant’s amendments to dependent Claim 11 and 41 appear broader and are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal (please see advisory action).  Furthermore, please see section below responding to applicant’s remarks pertaining to Dependent Claims 2-12. 32-42. and 44-48.

2.	Applicant's remarks/arguments, see pages 8-10, filed 05/16/2022, with respect to 35 U.S.C. §103 Independent Claims 1, 31, and 43, have been considered, but are not persuasive as presented in examiner’s response below:
A.	Applicant’s remarks/arguments (Page 10 (ln 2-6)) indicates:
 “the Office Action has not shown how Liu teaches or suggests "an indication of a number of actually transmitted synchronization signal block (SSB) signals," as recited in independent claim 1. Merely defining the number of SSBs associated that may be associated with RO resources and providing an "SSB indication information [that] includes one or more SSBs associated with RO resources" does not indicate "a number of actually transmitted synchronization signal block (SSB) signals,"
B.	Applicant in its response (Page 10 (ln 15-17)) indicates:
 “The Examiner has not shown that Liu discloses "a signal that provides an indication of a number of actually transmitted synchronization signal block (SSB) signals," of amended independent claim 1.  Therefore, Liu fails to teach or suggest at least these features of amended independent claim 1.”

3.	In response, the examiner respectfully contends otherwise, reiterating that the disclosures in the most recent FINAL office action continue to the disclose the features of applicant’s claims as recited, and as will be discussed below, applicant’s claim language as recited reads upon the disclosures of LIU.

4.	For reference purposes, utilizing Claim 1 as referenced by applicant as representative of similar/parallel features in claims 31, 43, portions of the most recent FINAL office action presents as follows with respect to the disclosures of LIU et. al (US-20210014889-A1) referenced as “LIU”: 

Ohara in view of QIAN2 does not appear to explicitly disclose: indication of a number of transmitted synchronization signal block (SSB) signals
	LIU discloses: a signal that provides an indication of a location of a random access channel resource and an indication of a number of (LIU- FIG. 1 & ¶0040 (ln 1-12) .Step 101 transmitting target resource indication information to a user equipment based on a pre-defined mapping relationship; where the target resource indication information is used to determine a physical random access channel transmission occasion (PRACH transmission occasion, RO) resource, the target resource indication ..includes ..: a physical random access channel (PRACH) mask index (mask index) or an RO resource index (RO index), .. pre-defined mapping relationship includes a correspondence between a value range of the target resource indication information and the RO resource; FIG. 2 & ¶0053.. an association relationship between the RO resource and the SSB actually transmitted by the network device, and the RO resource may be associated with multiple SSBs.. number of SSBs that may be associated with an RO resource may be: {⅛, ¼, ½, 1, 2, 4, 8, 16}…in FIG. 2.. an RO resource is associated with ⅛ SSB, there are 4 RO resources performing FDM at a time instance, there are 3 SSBs in total, and the 3 SSBs are numbered 1-3.. In FIG. 2 .. one grid represents one RO resource, grids with different filling patterns represent RO resources associated with different SSBs; ¶0105.. PDCCH or RRC also carries SSB indication information, the SSB indication information includes one or more SSBs associated with RO resources (for example, the SSB indication information indicates an SSB associated with RO resources, or the SSB indication information indicates a group of SSBs associated with RO resources); NOTE: RRC signaling or PDCCH SSB indication information such as in an indication transmitting target resource occasion (location such as RO index or mask) indication information to a user equipment based on a pre-defined mapping relationship between RO resource and the SSB actually transmitted where the RO resource may be associated with multiple SSBs (SSB indication information indicates a group of SSBs or a number of SSBs) ie., a number of SSBs associated with an RO resource)

5.	In response to Applicant’s remarks (item 2. A and 2. B above), examiner for reference notes and reiterates the following disclosures in LIU:
A.	LIU in its disclosures regarding a method for configuring a contention free random access resource of FIG. 1 & ¶0040, as referenced and furthermore in ¶0042, indicates “Step 101 includes: transmitting target resource indication information to a user equipment based on a pre-defined mapping relationship; where the target resource indication information is used to determine a physical random access channel transmission occasion (PRACH transmission occasion, RO) resource….the target resource indication information includes at least one of: a physical random access channel (PRACH) mask index (mask index) or an RO resource index (RO index), and the pre-defined mapping relationship includes a correspondence between a value range of the target resource indication information and the RO resource.”  
This disclosure the examiner notes identifies “a transmittal or an indication to the user device of target resource indication information based on a predefined mapping relationship, where the target resource indication information is used to determine a physical random access channel transmission occasion ”, where the composition of target resource indication information is further disclosed below in item 3. B (See below).
B.	In FIG.4 & ¶0043 LIU furthermore indicates that “the pre-defined mapping relationship is related to an RO resource group”, and furthermore in ¶0047 LIU indicates “The RO resource group may be specifically obtained by grouping, based on a preset parameter….the preset parameter includes one of: … a type of an associated object of the RO resources, or an association group, the type of the associated object includes a synchronization signal block (SSB)”, and furthermore in a specific “example of grouping the RO resources based on a type of an associated object of the RO resources”, LIU with reference to FIG.2 & ¶0047 discloses, “the predefined mapping relationship” of Step 101 as “an association relationship between the RO resource and the SSB actually transmitted by the network device, and the RO resource may be associated with multiple SSBs.. number of SSBs that may be associated with an RO resource may be: {⅛, ¼, ½, 1, 2, 4, 8, 16}…in FIG. 2.. an RO resource is associated with ⅛ SSB, there are 4 RO resources performing FDM at a time instance, there are 3 SSBs in total, and the 3 SSBs are numbered 1-3.. In FIG. 2 .. one grid represents one RO resource, grids with different filling patterns represent RO resources associated with different SSBs”, ie., the examiner notes LIU indicates that in case of RO resource group indication there is a a predefined mapping relationship of RO resources and a number of actually transmitted SSB as depicted in FIG. 2.  The indication to the user equipment of this predefined mapping relationship of RO resources and a number actually transmitted SSB, is further disclosed below in item 3.C (See below).
C.	The examiner notes, that the transmittal of the target resource indication information comprising the predefined mapping relationship of the RO resources and a number actually transmitted SSB (ie. various mapping relationship as noted above, etc. ) per Step 101 as referenced above, is explicitly indicated by LIU in: 
¶0093 which discloses “the step 101 may specifically include: transmitting the target resource indication information to the user equipment through a physical downlink control channel (PDCCH) or radio resource control (RRC)”, 
¶0094 which discloses “On this basis, in an example, in a case that the PDCCH or the RRC further carries one or more associated object index numbers, the preset associated object in the above 14 correspondence relationships may be associated object(s) corresponding to the one or more associated object index numbers”, 
¶0095 “the PDCCH or RRC further carries SSB indication information, the SSB indication information includes one or a group of SSBs associated with RO resources, and the one or the group of SSBs indicated in the SSB indication information may be recorded as a SSB list (ssb-ResourceList) in the embodiments of the present disclosure. In this way, the preset associated object in the above 14 correspondence relationships may be an associated object in the SSB list”,
Where per ¶0062 “14 correspondence relationships” is one of several “ pre-defined mapping relationship in step 101”.
The above disclosures of LIU indicate “transmitting the target resource indication information to the user equipment”  through  “a physical downlink control channel (PDCCH) or radio resource control (RRC)”, where the PDCCH or RRC as part of “transmitting the target resource indication information” carries “object” information such as SSB to which RO resources are mapped, specifically “SSB indication information, the SSB indication information includes one or a group of SSBs associated with RO resources, and the one or the group of SSBs indicated in the SSB indication information may be recorded as a SSB list”.  That the target resource indication information transmitted to the user comprises “a group of SSBs” indicated in a “SSB list” indicates  a number of SSBs where the number of SSBs can also be indicated in a SSB list, or such as disclosed in ¶0047 above reads at least on “indication of a number of transmitted synchronization signal block (SSB) signals”, and furthermore also on “a signal” (PDCCH OR RRC) “that provides an indication (Step 101 .. transmitting the target resource indication information) of a location of a random access channel resource (SSB to which RO resources are mapped; RO index or mask) and an indication of a number of (See FIG.2 & ¶0047 and furthermore a group of SSBs associated with RO resources ) synchronization signal block (SSB) signals (a group of SSBs associated with RO resources)”.
Further support of this “indication of a number of transmitted synchronization signal block (SSB) signals”, is also found in subsequent examples of “pre-defined mapping relationship” (¶0103), where “the target resource indication information” in addition to index information transmitted in PDCCH or RRC signals, also carries per ¶105 referenced in the FINAL office action, “SSB indication information, the SSB indication information includes one or more SSBs associated with RO resources”, for example, “the SSB indication information indicates an SSB associated with RO resources, or the SSB indication information indicates a group of SSBs associated with RO resources), and the one or more SSBs are recorded as a SSB list (ssb-ResourceList)”.  This above only reinforces the disclosure discussed above indicating the target resource indication information transmitted to the user includes “a group of SSBs associated with RO resources”, such as disclosed in ¶0047 above, which reiterating reads on indication of a number of transmitted synchronization signal block (SSB) signals”.
Therefore as indicated in response to applicant’s arguments above and reiterating the disclosures of the most recent FINAL office action, the examiner respectfully contends and notes that LIU discloses: RRC signaling or PDCCH (a signal) with SSB indication information ie., target resource indication information transmitted to a user equipment, inclusive of transmitting target resource occasion (location such as RO index or mask) information based on a pre-defined mapping relationship such as information of  RO resource and the SSB Signals actually transmitted, where the RO resource may be associated with multiple SSBs  (SSB indication information indicates a group of SSBs or a number of SSBs/SSB signals) ie., a number of SSBs associated with an RO resource .

6.	As such, in response to applicant’s remarks Items 2.A and 2.B above, Examiner respectfully continues to contend that contrary to applicant’s remarks and arguments (items 3.A and 3. B), applicant’s claim language as recited reads upon the disclosures of LIU, and nothing in applicant’s claim language distinguishes applicant’s recited claim language or the objective of the claim language from the disclosures of LIU.

A.	Otherwise regarding applicant arguments 2. A - applicant’s claim language "an indication of a number of actually transmitted synchronization signal block (SSB) signals" does not distinguish, suggest or recite as to:
whether or how “indication of a number of transmitted synchronization signal block (SSB) signals” (which as indicated in office action that Ohara in view of QIAN2 does not appear to explicitly disclose, and relies upon LIU to disclose), is different from the “indication of” disclosed in FIG.1 & ¶0042 Step 101, as supported by LIU ¶0093-95, ¶103, ¶0105, referenced above, or whether or how “a number of transmitted synchronization signal block (SSB) signals” is different from a number of transmitted SSB signals as disclosed by the transmittal of target resource indication information to the user comprising “a group of SSBs” indicated in a “SSB list” or a number of SSBs where the number of SSBs can also be indicated in a SSB list referenced above in ¶0095,¶0105, or furthermore how a number of transmitted synchronization signal block (SSB) signals where FIG. 2 & ¶0047 shows the target resource indication information indicated as based upon actual RO resources mapped to actual SSB signals actually transmitted, differs from “actually transmitted synchronization signal block (SSB) signals” in the recited claim 1 language, or furthermore how “a signal that provides an indication of a location of a random access channel resource” differs from the PDCCH or RRC of ¶0095, ¶00105, which provides the target resource indication information indicated where the target resource indication information is used to determine a physical random access channel transmission occasion (PRACH transmission occasion, RO) resource  or location of the random access channel, and where this signal further includes an indication of a number of actually transmitted synchronization signal block (SSB) signals.   As such, examiner respectfully contends LIU discloses: “indication of a number of transmitted synchronization signal block (SSB) signals” as well as "an indication of a number of actually transmitted synchronization signal block (SSB) signals".
 
B.	Otherwise regarding applicant arguments 2. B, examiner respectfully disagrees and refers to response to 2.A, above that presents disclosure of “a signal that provides an indication of a number of actually transmitted synchronization signal block (SSB) signals”.  For example, applicant’s claim language “a signal that provides an indication of a number of actually transmitted synchronization signal block (SSB) signals” does not distinguish, suggest or recite as to: whether or how “a signal” differs from the PDCCH or RRC of ¶0095, ¶00105, which provides the target resource indication information comprising a group of SSBs” indicated in a “SSB list” or a number of SSBs where the number of SSBs can also be indicated in a SSB list, as disclosed by LIU, furthermore this disclosure differs from applicant’s claim language “a signal that provides an indication of a number of actually transmitted synchronization signal block (SSB) signals”, where LIU FIG. 2 & ¶0047 shows the target resource indication information indicated as implemented is based upon actual RO resources mapped to SSB signals actually transmitted.  As such, examiner respectfully contends LIU discloses: “a signal that provides an indication of a number of actually transmitted synchronization signal block (SSB) signals”.

C.	Additionally the examiner notes that the rejection of Claim 1 is presented under USC 103 as disclosed in view of Ohara in view of QIAN2 and LIU, where as presented in the rejection Ohara in view of Ohara has been shown to disclose and teach “a signal that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region and an indication of actually transmitted synchronization signal block (SSB) signals”, where the office notes that Ohara in view of QIAN2 does not appear to explicitly disclose: indication of a number of transmitted synchronization signal block (SSB) signals, and LIU is shown as noted at least to disclose “indication of a number of transmitted synchronization signal block (SSB) signals”. 
As such, the examiner respectfully contends that not only does LIU disclose, “an indication of a number of  synchronization signal block (SSB) signals”, but Ohara in view of QIAN2 and LIU in combination discloses “a signal that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region and an indication of actually transmitted synchronization signal block (SSB) signals”.
The examiner respectfully contends that that applicant’s arguments appear directed against the references such as LIU individually, and one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references used to address the rejection of applicant’s claims (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).
Therefore, the examiner respectfully contends that LIU discloses the claim limitations as referenced in the rejection presented in the office action, and furthermore, the combination of Ohara et. al (US-20210195633-A1) referenced as “Ohara” further in view of QIAN et. al (US-20200059971-A1) referenced as “QIAN2”, further in view of LIU et. al (US-20210014889-A1) referenced as “LIU” discloses each and every feature of claim 1 (including claim 31, 43 which recite similar and parallel features) as recited.  
As such, the rejections of the independent claims are not withdrawn.

7.	Regarding Applicant's remarks/arguments, pages 11, pertaining Dependent Claims 2-12. 32-42. and 44-48, at least via dependency to the independent claims, and additionally via the respective dependent claim rejections presented in the most recent FINAL office action, applicant’s remarks are not persuasive.  As such, the rejections of the subject dependent claims not withdrawn.

8.	Please reference advisory action for further specifics to this response.

Examiner AU 2414
MS
5/23/2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414